Title: To George Washington from William Brockenbrough, 29 September 1755
From: Brockenbrough, William
To: Washington, George



Richmond [County]the 29th of Sepr 1755
Dr Colo. Washington

The Parental feelings I have at the parting with a dutifull Son I hope will be some apoligie for my troubling you with this Epistle, his great inclination to go into the Army, and the friends he has got & the favours he has receiv’d made it quite agreeable to his going But I am afraid as he’s young and knowing little of the world or mankind That he’l be more lyable to Errors, But D. Sr if I cou’d but prevail on you To favour him with a look now & then & if you find him inclin’d to do amiss That you wou’d spare him one word of advice, and in case of sickness that you wou’d just see him & give him a word of comfort for fear of his Spirit Fail’g then I shou’d be entirely easie and I am sure that a word from you at those times will do wonders with him.
He now comes up to inform you that he has Try’d Every place where there was the least liklyhood of getting recruits but to little purpose, for the People are deaf to reason perswasion & Even intrest for his friends had got two pistoles to give Every Man besides what he wou’d give him self in short they are determin’d not to go till they are forced and wn it comes to that I can’t help dreading the Consequence tho’ I realy beleive that if the Law was put in Exec. that Several wou’d then take the money freely But they won’t beleive there is such a law, My son listed at first two pretty young Fellows his Neighbours as recruiting Serjeants & thot it wou’d be some Encouragmt to others but nothing will do. I realy beleive those two Young Fellows Vizt Wm Stuart Packet & Jno. Sallard are deserving Fellows & only Want to be just above the Common Soldiers which I hope they will if yo. think they deserve it, As tis impossible to get his full compliment of Men by recruiting he comes up for your orders but is desireous of Staying to be inform’d and make himself Perfect in his duty as Leiutenant, and wn The Law is put in Exc. we have in the Neighbourhood Young Men Eno’ Which he

is to have Directly—There is one favour more I have to beg and then have done, he has a great desire to be under Capt. Henry Woodward and if it suites I shou’d be highly pleas’d.
May the Almighty direct and Enable you to drive those Mercely Savages out of our once happy Country and force them to a Lasting peace that may be to the Glory of God & honour to yr King & Country & Eternal Satisfaction and happiness to yr self, these are & shall be the Sincere prayers of your most hble Servt

Wm Brockenbrough

